Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Before the first line of the specification please insert:-- This application is a 371 filing of PCT/EP2017/072200, filed 09/06/2016.--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The instant claims are directed to an invention including a process for making a borosilicate zeolite having an MWW framework structure by a solidothermal method.  The most recent amendment limits the amount of fluoride present in the mixture and layered  precursor to 5 wt.% of less based on the silica content.  In addition to the ‘541 relied upon in the prior prosecution, the prior art includes solidothermal syntheses of zeolitic materials having framework types of CHA, AEL, SOD, GIS, MFI, AEI, MOR, BEA, BEA, MTN and MTW.  See, references AU, AT and AW of the information disclosure statement filed 4/3/2019, as well as the Xu and Deforth references cited herewith.  The prior art, taken as a whole, is persuasive of a finding that each framework type requires a specific set of conditions, and in particular a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732